Exhibit 10.2

 



[image_001.jpg]


 

 

 

CUSTODY AGREEMENT

By and Between

THE BANK OF NEW YORK MELLON,

UNITED STATES COMMODITY FUNDS, LLC,

And

EACH ENTITY SET FORTH IN APPENDIX I

 

 



 

 



BNY MELLON AND CUSTOMER CONFIDENTIAL  

 

 

TABLE OF CONTENTS

 



1.   DEFINITIONS 1 2.   APPOINTMENT OF CUSTODIAN; ACCOUNTS 3 2.1   Appointment
of Custodian 3 2.2   Establishment of Accounts 4 3.   AUTHORIZED PERSONS AND
INSTRUCTIONS; ELECTRONIC ACCESS 4 3.1   Authorized Persons 4 3.2   Instructions
5 3.3   BNY Mellon Actions Without Instructions 6 3.4   Funds Transfers 6
3.5   Electronic Access 7 4.   SUBCUSTODIANS, DEPOSITORIES AND AGENTS 7
4.1   Use of Subcustodians and Depositories 7 4.2   Liability for Subcustodians
7 4.3   Liability for Depositories 8 4.4   Use of Agents 8 5.   CORPORATE
ACTIONS 8 5.1   Notification 8 5.2   Exercise of Rights 8 5.3   Partial
Redemptions, Payments, Etc. 9 6.   SETTLEMENT 9 6.1   Settlement Instructions 9
6.2   Settlement Funds 9 6.3   Settlement Practices 9 7.   TAX MATTERS 9
7.1   Tax Obligations 9 7.2   Responsibility for Taxes 10 7.3   Payments 10
8.   CREDITS AND ADVANCES 10 8.1   Contractual Settlement and Income 10
8.2   Advances 11 8.3   Repayment 11 8.4   Securing Repayment 11 8.5   Setoff 11
9.   STATEMENTS; BOOKS AND RECORDS; THIRD PARTY DATA 12 9.1   Statements 12
9.2   Books and Records 13 9.3   Third Party Data 13 10.   DISCLOSURES 14
10.1   Required Disclosure 14 10.2   Foreign Exchange Transactions 14
10.3   Investment of Cash 14

 



 i 

 

 

11.   REGULATORY MATTERS 15 11.1   USA PATRIOT Act 15 11.2   Sanctions;
Anti-Money Laundering 15 12.   COMPENSATION 16 12.1   Fees and Expenses 16
12.2   Other Compensation 17 13.   REPRESENTATIONS, WARRANTIES AND COVENANTS 17
13.1   BNY Mellon 17 13.2   USCF and Customer 17 14.   LIABILITY 18
14.1   Standard of Care 18 14.2   Limitation of Liability 18 14.3   Force
Majeure 19 14.4   Indemnification 19 15.   CONFIDENTIALITY 20
15.1   Confidentiality Obligations 20 15.2   Exceptions 20 16.   TERM AND
TERMINATION 20 16.1   Term 20 16.2   Termination 20 16.3   Effect of Termination
21 16.4   Survival 21 17.   GENERAL 21 17.1   Non-Custody Assets 21
17.2   Assignment 22 17.3   Amendment 22 17.4   Governing Law/Forum 22
17.5   Non-Fiduciary Status 22 17.6   Notices 23 17.7   Entire Agreement 23
17.8   No Third Party Beneficiaries 23 17.9   Counterparts/Facsimile 23
17.10   Interpretation 23 17.11   No Waiver 23 17.12   Headings 24
17.13   Severability 24

 



 ii 

 

CUSTODY AGREEMENT

 

This Custody Agreement is made and entered into as of the latest date set forth
on the signature page hereto (the “Effective Date”) by and between THE BANK OF
NEW YORK MELLON, a New York state chartered bank (“BNY Mellon”), United States
Commodity Funds, LLC (“USCF”), each Trust (hereinafter each a “Trust”, and
collectively the “Trusts” as applicable) and each Limited Partnership
(hereinafter each a “Limited Partnership”, and collectively the “Limited
Partnerships” as applicable), in each case listed on Appendix A hereto (as such
Appendix be amended from time to time). BNY Mellon, USCF, each Limited
Partnership, and each Trust are collectively referred to as the “Parties” and
individually as a “Party.” Each Limited Partnership and each Series of each
Trust that listed on Appendix A is referred to as a “Customer.”

 

RECITALS

 

WHEREAS, USCF is the sponsor of each Trust and each Series thereof;

WHEREAS, USCF is the general partner of each Limited Partnership; and

WHEREAS, USCF and each Customer wishes to appoint BNY Mellon as the custodian of
certain of its assets, and BNY Mellon is willing to provide such services on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound, the Parties agree as follows.

1.DEFINITIONS

 

Whenever used in this Agreement, the following words have the meanings set forth
below:

“1940 Act” means the U.S. Investment Company Act of 1940, as amended.

“Account” has the meaning set forth in Section 2.2.

“Act” has the meaning set forth in Section 10.1(a).

“Affiliate” means, with respect to any entity, any other entity that directly or
indirectly controls, is controlled by or under common control with such entity.

“Agreement” means, collectively, this Custody Agreement, any Exhibits hereto and
any other documents incorporated herein by reference.

“Anti-Money Laundering Laws” means all anti-money laundering and
counter-terrorist financing laws, rules, regulations, executive orders and
requirements administered by any governmental authority of the United States
(including the U.S. Bank Secrecy Act, the U.S.A. PATRIOT Act, and regulations of
the U.S. Treasury Department which implement such acts) or any other applicable
domestic or foreign authority over USCF and/or Customer .



 

 

“Assets” has the meaning set forth in Section 2.1(a).

“Authorized Person” has the meaning set forth in Section 3.1.

“BNY Mellon” has the meaning set forth in the introductory paragraph.

“Cash” means the money and currency of any jurisdiction which BNY Mellon accepts
for deposit in an Account.

“Confidential Information” means, with respect to a Party, the terms of this
Agreement and all non-public business and financial information of such Party
(including, with respect to USCF and Customer, information regarding each
Account and including, with respect to BNY Mellon, information regarding its
practices and procedures related to the services provided hereunder) disclosed
to the other Party in connection with this Agreement.

“Customer” has the meaning set forth in the introductory paragraph.

“Data Terms Website” means
http://www.bnymellon.com/products/assetservicing/vendoragreement.pdf or any
successor website the address of which is provided by BNY Mellon to Customer.

“Depository” means the Depository Trust Company, Euroclear, Clearstream Banking
S.A., the Canadian Depository System, CLS Bank and any other securities
depository, book-entry system or clearing agency authorized to act as a system
for the central handling of securities pursuant to the laws of the applicable
jurisdiction, and any successors to, and/or nominees of, any of the foregoing.

“Effective Date” has the meaning set forth in the introductory paragraph.

“Electronic Access Services” means such services made available by BNY Mellon or
a BNY Mellon Affiliate to USCF and Customer to electronically access information
relating to each Customer’s Account and/or transmit Instructions.

“Foreign Depository” means each eligible securities depository identified by BNY
Mellon to Customer from time to time.

“Instructions” means, with respect to this Agreement, instructions issued to BNY
Mellon by way of (a) one of the following methods (each as and to the extent
specified by BNY Mellon as available for use in connection with the services
hereunder): (i) the Electronic Access Services; (ii) third-party electronic
communication services containing, where applicable, appropriate authorization
codes, passwords or authentication keys, or otherwise appearing on their face to
have been transmitted by an Authorized Person or (iii) third-party institutional
trade matching utilities used to effect transactions in accordance with such
utility’s customary procedures or (b) such other method as may be agreed upon by
the Parties and that appear on their face to have been transmitted by an
Authorized Person.



 2 

 

“Market Data” means pricing, valuations or other commercially sourced data
applicable to any Security. Market Data also includes security identifiers, bond
ratings and classification data.

“Market Data Providers” means vendors and analytics providers and any other
Person providing Market Data to BNY Mellon.

“Non-Custody Assets” has the meaning set forth in Section 17.1.

“Oral Instructions” means, with respect to this Agreement, spoken instructions
issued to BNY Mellon and reasonably believed by BNY Mellon to be from an
Authorized Person.

“Party” or “Parties” has the meaning set forth in the introductory paragraph.

“Person” or “Persons” means any entity or individual.

“Sanctions” means all economic sanctions laws, rules, regulations, executive
orders and requirements administered by any governmental authority of the United
States (including the Office of Foreign Assets Control (OFAC) of the U.S.
Department of the Treasury) or any other applicable domestic or foreign
authority with jurisdiction over USCF and/or Customer.

“Securities” means all (a) debt and equity securities and (b) instruments
representing rights or interests therein, including rights to receive, subscribe
to or purchase the foregoing; in each case as may be agreed upon from time to
time by BNY Mellon and Customer and which are from time to time delivered to or
received by BNY Mellon and/or any Subcustodian for deposit in an Account.

“Standard of Care” has the meaning set forth in Section 14.1.

“Subcustodian” means a bank or other financial institution (other than a
Depository) that is selected and used by BNY Mellon or a BNY Mellon Affiliate in
connection with the settlement of transactions and/or custody of Assets
hereunder, and any successors to, and/or nominees of, any of the foregoing.

“Tax Obligations” means taxes, withholding, certification and reporting
requirements, claims for exemptions or refund, interest, penalties, additions to
tax and other related expenses.

“Third Party Data” has the meaning set forth in Section 9.3(a).

2.APPOINTMENT OF CUSTODIAN; ACCOUNTS

2.1Appointment of Custodian

(a)USCF, the Trust and each Limited Partnership, hereby appoints BNY Mellon as
custodian of all Securities and Cash to be held under, and in accordance with
the terms of, this Agreement for each Customer (collectively, “Assets”), and BNY
Mellon hereby accepts such appointment. The Parties acknowledge and agree that
BNY Mellon’s duties pursuant to such appointment will be limited solely to those
duties expressly undertaken pursuant to this Agreement.

 



 3 

 

 

(b)Notwithstanding the foregoing, BNY Mellon has no obligation:

(i)With respect to any Assets until they are actually received in an Account;

(ii)To inquire into, make recommendations, supervise or determine the
suitability of any transactions affecting any Account or to question any
Instructions;

(iii)To determine the adequacy of title to, or the validity or genuineness of,
any Assets received by it or delivered by it pursuant to this Agreement; or

(iv)With respect to any matters related to: the establishment, maintenance
operation or termination of Customer; or the offer, sale or distribution of the
shares of, or interests in, Customer.

(c)Cash held hereunder may be subject to additional deposit terms and conditions
issued by BNY Mellon or the applicable Subcustodian from time to time, including
rates of interest and deposit account access.

(d)If Customer engages in securities lending activities, such activities will be
subject to certain additional and/or modified terms to be set forth in a
separate written agreement between USCF, the applicable Trust or Limited
Partnership and BNY Mellon or a BNY Mellon Affiliate.

2.2Establishment of Accounts

 

BNY Mellon will establish and maintain a separate account for each Customer
listed in Appendix I hereto (each, an “Account”). BNY Mellon will hold Assets
relating to such Customer as provided herein. The Account of each Customer
identified in Appendix I shall be established and maintained by BNY Mellon
separately from the Account of every other Customer listed in Appendix I. Any
obligations of a Customer under this Agreement will not be satisfied out of the
assets of another Customer under this Agreement; provided, however, that the
obligations of any Customer for which USCF may be responsible may be satisfied
out of any assets of such Customer and USCF jointly.

3.AUTHORIZED PERSONS AND INSTRUCTIONS; ELECTRONIC ACCESS

3.1Authorized Persons

 

Promptly following the Effective Date, Customer and/or its designee (including
any of Customer’s investment managers) will furnish BNY Mellon with one or more
written lists or other documentation acceptable to BNY Mellon specifying the
names and titles of, or otherwise identifying, all Persons authorized to act on
behalf of Customer with respect to this Agreement (each, an “Authorized
Person”). Customer will be responsible for keeping such lists and/or other
documentation current, and will update such lists and/or other documentation, as
necessary from time to time, pursuant to Instructions.



 4 

 

 

3.2Instructions

(a)Except as otherwise expressly provided in this Agreement, BNY Mellon will
have no obligation to take any action hereunder unless and until it receives
Instructions issued in accordance with this Agreement.

(b)Customer will be responsible for ensuring that (i) only Authorized Persons
issue Instructions to BNY Mellon and (ii) all Authorized Persons appropriately
safeguard any user and authorization codes, passwords and authentication keys
used in connection with the issuance of Instructions.

(c)Where Customer may or is required to issue Instructions, such Instructions
will be issued by an Authorized Person.

(d)BNY Mellon will be entitled to deal with any Authorized Person until notified
otherwise pursuant to Instructions, and will be entitled to act and rely upon
any Instruction received by BNY Mellon.

(e)All Instructions must include all information necessary, and must be
delivered using such methods and in such format as BNY Mellon may require and be
received within BNY Mellon’s established cut-off times and otherwise in
sufficient time, to enable BNY Mellon to act upon such Instructions.

(f)BNY Mellon may in its sole discretion decline to act upon any Instructions
that do not comply with requirements set forth in Section 3.2(e) or that
conflict with applicable law or regulations or BNY Mellon’s operating policies
and practices, in which event BNY Mellon will promptly notify Customer.

(g)Customer acknowledges that while it is not part of BNY Mellon’s normal
practices and procedures to accept Oral Instructions, BNY Mellon may in certain
limited circumstances accept Oral Instructions. In such event, such Oral
Instructions will be deemed to be Instructions for purposes of this Agreement.
An Authorized Person issuing such an Oral Instruction will promptly confirm such
Oral Instruction to BNY Mellon in writing. Notwithstanding the foregoing,
Customer agrees that the fact that such written confirmation is not received by
BNY Mellon, or that such written confirmation contradicts the Oral Instruction,
will in no way affect (i) BNY Mellon’s reliance on such Oral Instruction or
(ii) the validity or enforceability of transactions authorized by such Oral
Instruction and effected by BNY Mellon.

(h)Customer acknowledges and agrees that it is fully informed of the protections
and risks associated with the various methods of transmitting Instructions to
BNY Mellon and that there may be more secure methods of transmitting
Instructions than the method selected by the sender. Customer agrees that the
security procedures, if any, to be followed by Customer and BNY Mellon with
respect to the transmission and authentication of Instructions provide to
Customer a commercially reasonable degree of protection in light of its
particular needs and circumstances.

 



 5 

 

 

3.3BNY Mellon Actions Without Instructions

 

Notwithstanding anything to the contrary set forth in this Agreement, the
Customer hereby authorizes BNY Mellon, without Instructions, to take any
administrative or ministerial actions with respect to an Account that it deems
reasonably necessary or appropriate to perform its obligations under this
Agreement unless and until BNY Mellon receives an officers’ certificate signed
by an Authorized Person of the Customer to the contrary, including the
following:

(a)Receive income and other payments due to the Account; provided, however, that
BNY Mellon will have no duty to pursue collection of any amount due to an
Account, including for Securities in default, if such amount is not paid when
due;

(b)Carry out any exchanges of Securities or other corporate actions not
requiring discretionary decisions;

(c)Facilitate access by Customer or its designee to ballots or online systems to
assist it in the voting of proxies received by BNY Mellon in its capacity as
custodian for eligible positions of Securities held in the Account (excluding
bankruptcy matters), all of which will be exercised by Customer or its designee
and not by BNY Mellon;

(d)Forward to Customer or its designee information (or summaries of information)
that BNY Mellon receives in its capacity as custodian from Depositories or
Subcustodians concerning Securities in the Account (excluding bankruptcy
matters);

(e)Forward to Customer or its designee an initial notice of bankruptcy cases
relating to Securities held in the Account and a notice of any required action
related to such bankruptcy cases as may be received by BNY Mellon in its
capacity as custodian. BNY Mellon will take no further action nor provide
further notification related to the bankruptcy case;

(f)Unless otherwise elected by Customer, and in accordance with BNY Mellon’s
standard terms and conditions, provide class action filing services for settled
claims related to Securities with industry recognized identifiers;

(g)Endorse for collection checks, drafts or other negotiable instruments
received on behalf of the Account;

(h)Execute and deliver, solely in its capacity as custodian, certificates,
documents or instruments incidental to BNY Mellon’s performance under this
Agreement; and

3.4Funds Transfers

 

With respect to each Instruction for a Cash transfer, when the Instruction is to
credit or pay a party by both a name and a unique numeric or alpha-numeric
identifier (e.g., IBAN or ABA or account number), BNY Mellon and any other bank
participating in the Cash transfer will be entitled to rely solely on such
numeric or alpha-numeric identifier, even if it identifies a party different
from the party named. Such reliance on an identifier will apply to beneficiaries
named in the Instruction, as well as any financial institution that is
designated in the Instruction to act as an intermediary in such Cash transfer.
To the extent permitted by applicable law, the Parties will be bound by the
rules of any transfer system used to effect a Cash transfer under this
Agreement.



 6 

 

 

3.5Electronic Access

 

If USCF or any Customer elects to use the Electronic Access Services in
connection with this Agreement, the use thereof will be subject to any terms and
conditions contained in a separate written agreement between the Parties or
their Affiliates. If an Authorized Person elects, with BNY Mellon’s prior
consent, to transmit Instructions through a third-party electronic
communications service, BNY Mellon will not be responsible or liable for the
reliability or availability of any such service.

4.SUBCUSTODIANS, DEPOSITORIES AND AGENTS

4.1Use of Subcustodians and Depositories

(a)BNY Mellon will be entitled to utilize Subcustodians and Depositories in
connection with its performance hereunder.

(b)BNY Mellon will only utilize Subcustodians that have entered into an
agreement with BNY Mellon or a BNY Mellon Affiliate, and Assets held through a
Subcustodian will be held subject to the terms and conditions of such
Subcustodian’s respective agreement.

(c)Assets deposited in a Depository will be held subject to the rules,
procedures, terms and conditions of such Depository. Subcustodians may hold
Assets in Depositories in which such Subcustodians participate.

(d)With respect to each Foreign Depository, BNY Mellon will exercise reasonable
care, prudence and diligence (a) to provide Customer, with an analysis of the
custody risks associated with maintaining assets with the Foreign Depository and
(b) to monitor such custody risks on a continuing basis and promptly notify
Customer, of any material change in such risks. Customer acknowledges and agrees
that such analysis and monitoring will be made on the basis of, and limited by,
information gathered from certain Subcustodians or through publicly available
information otherwise obtained by BNY Mellon, and will not include any
evaluation of the matters referenced in Section 14.2(b)(i).

(e)Unless otherwise required by local law or practice or a particular
Subcustodian agreement, Assets deposited with Subcustodians or Depositories may
be held in a commingled account in the name of, as applicable, BNY Mellon, a BNY
Mellon Affiliate or the applicable Subcustodian, for its clients.

4.2Liability for Subcustodians

(a)BNY Mellon will exercise the Standard of Care in selecting, retaining and
monitoring Subcustodians.

 



 7 

 

 

(b)With respect to Assets held by a Subcustodian, BNY Mellon will be liable to
Customer for the activities of such Subcustodian under this Agreement to the
extent that BNY Mellon would have been liable to Customer under this Agreement
if BNY Mellon had performed such activities itself in the relevant market in
which such Subcustodian is located; provided, however, that with respect to
Securities held by a Subcustodian that is not a BNY Mellon Affiliate:

(i)BNY Mellon’s liability will be limited solely to the extent resulting
directly from BNY Mellon’s failure to exercise the Standard of Care in
selecting, retaining, and monitoring such Subcustodian; and

(ii)To the extent that BNY Mellon is not liable pursuant to Section 4.2(b)(i),
BNY Mellon’s sole responsibility to Customer will be to: (A) take reasonable and
appropriate action to recover from such Subcustodian, and (B) forward to
Customer any amounts so recovered (exclusive of costs and expenses incurred by
BNY Mellon in connection therewith).

4.3Liability for Depositories

 

BNY Mellon will have no responsibility or liability for the activities of any
Depository arising out of or relating to this Agreement or any cost or burden
imposed on the transfer or holding of Assets held with such Depository.

4.4Use of Agents

 

BNY Mellon may appoint agents, including BNY Mellon Affiliates, on such terms
and conditions as it deems appropriate to perform its obligations hereunder.
Except as otherwise specifically provided herein, no such appointment will
discharge BNY Mellon from its obligations hereunder.

5.CORPORATE ACTIONS

5.1Notification

 

BNY Mellon will notify Customer or its designee of rights or discretionary
corporate actions, proxies or other notices impacting Customer’s Securities that
are held within an Account as promptly as practicable under the circumstances,
provided that BNY Mellon has actually received, in its capacity as custodian,
notice of such right or discretionary corporate action from the relevant issuer,
or from a Subcustodian, Depository or third party vendor. Without actual receipt
of such notice by BNY Mellon, BNY Mellon will have no responsibility or
liability for failing to so notify Customer.

5.2Exercise of Rights

 

Whenever there are voluntary rights that may be exercised or alternate courses
of action that may be taken with respect to Securities in an Account, Customer
or its designee will be responsible for making any decisions relating thereto
and for instructing BNY Mellon to act. In order for BNY Mellon to act, USCF on
behalf of the applicable Customer, must issue Instructions either: (a) using the
BNY Mellon-generated form provided along with BNY Mellon’s notice under
Section 5.1 or (b) if Customer is not using such BNY Mellon-generated form,
clearly indicating, by reference to the options provided on such BNY
Mellon-generated form, which action Customer is electing. Each such Instruction
will be addressed as BNY Mellon may from time to time request and issued by such
time as BNY Mellon will advise Customer or its designee.



 

 8 

 

 

5.3Partial Redemptions, Payments, Etc.

 

BNY Mellon will advise Customer or its designee upon its notification, in its
capacity as custodian, of a partial redemption, partial payment or other action
with respect to a Security affecting fewer than all such Securities held within
an Account. If BNY Mellon or any Subcustodian or Depository holds any Securities
affected by one of the events described, BNY Mellon or such Subcustodian or
Depository may select the Securities to participate in such partial redemption,
partial payment or other action in any non-discriminatory manner that it
customarily uses to make such selection.

6.SETTLEMENT

6.1Settlement Instructions

 

Promptly after the execution of each Securities transaction, Customer will issue
to BNY Mellon Instructions to settle such transaction. Unless otherwise agreed
by BNY Mellon and subject to Section 8.1, Assets will be credited to the
relevant Account only when actually received by BNY Mellon.

6.2Settlement Funds

 

For the purpose of settling a Securities transaction, Customer will provide BNY
Mellon with instructions from an Authorized Person, or shall otherwise ensure
that sufficient immediately available funds or Securities, as applicable, are in
the relevant Account by such time and date as is required to enable BNY Mellon
to settle such transaction in the country of settlement and in the currency to
be used to settle such transaction.

6.3Settlement Practices

 

Securities transactions will be settled using practices customary in the
jurisdiction or market where the transaction occurs, which may include the
delivery of Securities or Cash to a counterparty or its agents against, as
applicable, the receipt of Securities or Cash in the future. Customer assumes
full responsibility for all risks involved in connection with BNY Mellon’s
delivery of Securities or Cash in accordance with such practices.

7.TAX MATTERS

7.1Tax Obligations

 

To the extent that BNY Mellon has received relevant and necessary information
with respect to an Account, BNY Mellon will perform the following services with
respect to Tax Obligations:

(a)BNY Mellon (or the applicable Subcustodian) will apply, withhold and report
appropriate amounts as BNY Mellon (in its capacity as custodian) or the
applicable Subcustodian (in its capacity as subcustodian) is required to do
under the relevant source country tax laws, and is authorized to debit the
relevant Account in the amount of a Tax Obligation withheld and to pay such
amount to the appropriate taxing authority;

 



 9 

 

 

(b)BNY Mellon will, where appropriate and upon receipt of sufficient
information, pursue claims for tax relief where (i) either a tax treaty or a
source country’s domestic tax laws provide for favorable tax treatment with
respect to an Asset as a result of the Customer’s status as a specific type of
investor and/or residency status and (ii) the source country’s tax authorities
have outlined the requirements and qualification criteria required to obtain
such relief; and

(c)BNY Mellon will forward to Customer or its designee information regarding Tax
Obligations applicable to Customer that BNY Mellon receives in its capacity as
custodian from third parties and that BNY Mellon reasonably believes would be
useful to Customer or its designee in the submission of any reports or returns
with respect to Tax Obligations.

7.2Responsibility for Taxes

 

USCF and the applicable Customer will be responsible and liable for all Tax
Obligations with respect to any Assets held on behalf of Customer and any
transaction related thereto. USCF and each Customer acknowledges and agrees that
BNY Mellon and its Affiliates are not tax advisers and will not under any
circumstances provide tax advice to USCF or any Customer. Each of USCF and the
Customers will obtain their own independent tax advice for any tax-related
matters.

7.3Payments

 

Where BNY Mellon receives Instructions to make distributions or transfers out of
an Account in order to pay Customer’s third party service providers, Customer
acknowledges that in making such payments BNY Mellon is acting in an
administrative or ministerial capacity, and not as the payor, for tax
information reporting and withholding purposes.

8.CREDITS AND ADVANCES

8.1Contractual Settlement and Income

 

BNY Mellon may, in its sole discretion, as a matter of bookkeeping convenience,
credit the relevant Account with the proceeds resulting from the purchase, sale,
redemption or other delivery or receipt of Securities, or interest, dividends or
other distributions payable on Securities, or any foreign exchange transaction
effected in connection with this Agreement, prior to its actual receipt thereof.
All such credits will be conditional until BNY Mellon’s actual receipt of such
proceeds and may be reversed by BNY Mellon to the extent that such proceeds are
not received. Actual receipt of proceeds with respect to a transaction will not
be deemed to have occurred, and the transaction will not be considered final,
until BNY Mellon has received sufficient immediately available funds or
Securities specifically applicable to such transaction that, under applicable
local law, rule or practice, are irreversible and not subject to any security
interest, levy or other encumbrance.

 



 10 

 

 

8.2Advances

 

If BNY Mellon receives an Instruction that, if processed, would result in an
overdraft in an Account, BNY Mellon may, in its sole discretion, advance funds
in any currency hereunder.

8.3Repayment

 

If: (a) BNY Mellon has advanced funds to an Account; (b) an overdraft has
occurred in an Account (including overdrafts incurred in connection with the
settlement of securities transactions, funds transfers or foreign exchange
transactions) or (c) Customer is for any other reason indebted to BNY Mellon,
USCF, for and on behalf of Customer, or the applicable Customer agrees to repay
BNY Mellon (on demand or upon becoming aware thereof) the amount of such
advance, overdraft or indebtedness, plus accrued interest at a rate then charged
by BNY Mellon to its institutional custody clients in the relevant currency.

8.4Securing Repayment

 

In order to secure repayment of USCF’s and each Customer’s obligations and
liabilities (whether or not matured) to BNY Mellon or any BNY Mellon Affiliate,
whether or not relating to or arising under this Agreement, and without limiting
BNY Mellon’s or such BNY Mellon Affiliate’s rights under applicable law or any
other agreement, Customer hereby pledges and grants to BNY Mellon and such BNY
Mellon Affiliate, and agrees BNY Mellon and such BNY Mellon Affiliate will have
to the maximum extent permitted by law, a continuing first lien and security
interest in: (a) all of Customer’s right, title and interest in and to the
Account and the Assets now or hereafter held in such Account (including proceeds
thereof) and (b) any other property at any time held by BNY Mellon or any BNY
Mellon Affiliate; provided that Customer does not hereby grant a security
interest in any Securities issued by an affiliate (as defined in Section 23A of
the U.S. Federal Reserve Act) of BNY Mellon. Customer represents, warrants and
covenants that it owns the Assets in the Accounts, and such other property at
any time held by BNY Mellon or any BNY Mellon Affiliate relating to Customer,
free and clear of all liens, claims and security interests (except as otherwise
acknowledged in writing by BNY Mellon), and that the first lien and security
interest granted herein will be subject to no setoffs, counterclaims or other
liens prior to or on a parity with it in favor of any third party (other than
specific liens granted preferred status by statute). Customer will take any
additional steps required to assure BNY Mellon of such priority security
interest, including notifying third parties or obtaining their consent. BNY
Mellon will be entitled to collect from the relevant Account sufficient Cash for
reimbursement, and if such Cash is insufficient, to sell Securities in such
Account to the extent necessary to obtain reimbursement. In this regard, BNY
Mellon will be entitled to all the rights and remedies of a pledgee, secured
creditor and/or securities intermediary under applicable laws, rules and
regulations as then in effect as if Customer or the relevant Series is in
default.

8.5Setoff

 

(a)BNY Mellon has the right to debit any Cash for any amount payable by USCF, on
behalf of the applicable Customer, or such Customer in connection with any and
all obligations and liabilities (whether or not matured) of such Customer to BNY
Mellon or any BNY Mellon Affiliate, in each case in connection with this
Agreement and the services contemplated hereunder. At any time when USCF or the
applicable Customer has not honored any of its obligations to BNY Mellon or such
BNY Mellon Affiliate, in each case in connection with this Agreement and the
services contemplated hereunder, BNY Mellon will have the right to retain or
set-off against any obligations relating to such Customer any cash BNY Mellon or
any BNY Mellon Affiliate may directly or indirectly hold with respect to such
Customer and any obligations (whether or not matured) that BNY Mellon or any BNY
Mellon Affiliate may have with respect to such Customer in any currency. Any
such cash or obligation relating to Customer may be transferred to BNY Mellon
and any BNY Mellon Affiliate in order to effect the above rights. BNY Mellon
shall endeavor to provide reasonably contemporaneous notice to each of USCF and
the applicable Customer in the event it exercises the rights contemplated by
this Section 8.5.

 



 11 

 

 

(b)Notwithstanding the foregoing, BNY Mellon shall not exercise its rights under
this Section 9.5 with respect to any amounts owing to BNY Mellon pursuant to
Section 13.1 and that are subject to a good faith dispute.

(c)With respect to each Series, BNY Mellon agrees to look solely to the assets
of such Series and to USCF and its assets in respect of any claim against or
obligation of such Series. BNY Mellon acknowledges and agrees that liability of
a Series, as a series of the Trust, is limited pursuant to Section 3804(a) of
the Delaware Statutory Trust Act, such that (a) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Series shall be enforceable against the assets of the Series
only, and not against the assets of the Trust generally or the assets of any
other series of the Trust, and (b) none of the debts, liabilities, obligations
and expenses incurred, contracted for, or otherwise existing with respect to the
Trust generally and any other series of the Trust shall be enforceable against
the assets of the Series.

9.STATEMENTS; BOOKS AND RECORDS; THIRD PARTY DATA

9.1Statements

(a)BNY Mellon will make available to and Customer, through the Electronic Access
Services, a monthly statement (or report for such other time period as the
Parties may agree upon from time to time) reflecting all transfers to or from
the Accounts during such month and all holdings in the Accounts as of the last
business day of such month (or as of such other date(s) as the Parties may agree
from time to time). Customer will promptly review each such statement and,
within ninety (90) days of when such statement is made available by BNY Mellon,
notify BNY Mellon of any exception or objection thereto. Notwithstanding the
foregoing, Customer may notify BNY Mellon of any such exceptions or objections
at any time; provided, however, that BNY Mellon will not be responsible or
liable for any losses that could have been mitigated had such notice been
provided during such ninety (90) day period.

(b)For each Business Day, BNY Mellon shall make available to the Customer
through Electronic Access a daily report of (i) all deposits to and withdrawals
from the Account for such Business Day and the outstanding balance as of the end
of such Business Day, and (ii) a report of settled trades of Securities for such
Business Day.

 



 12 

 

 

9.2Books and Records

 

The books and records directly pertaining to the Accounts which are in the
possession of BNY Mellon will be the property of Customer. Such books and
records will be prepared and maintained as required by the 1940 Act and the
rules thereunder applicable to BNY Mellon in connection with its provision of
the custody services described in this Agreement. BNY Mellon will identify on
its books and records the Assets belonging to Customer with respect to each
Customer whether held directly or indirectly through Subcustodians or
Depositories. Customer and its authorized representatives, including its
auditor, will have the right, at Customer’s own expense and with reasonable
prior written notice to BNY Mellon, to have reasonable access to those books and
records directly pertaining to the Accounts. Any such access will occur during
BNY Mellon’s normal business hours and will be subject to BNY Mellon’s
applicable security policies and procedures. Upon Customer’s reasonable request,
copies of those books and records directly pertaining to the Accounts will be
provided by BNY Mellon to Customer or its authorized representative.

9.3Third Party Data

(a)Customer acknowledges that BNY Mellon will be receiving, utilizing and
relying on Market Data and other data provided by Customer and/or by third
parties in connection with its performance of the services hereunder
(collectively, “Third Party Data”). BNY Mellon is entitled to rely without
inquiry on all Third Party Data provided to BNY Mellon hereunder (and all
Instructions related to Third Party Data), and BNY Mellon makes no assurances or
warranties in relation to the accuracy or completeness of Third Party Data and
will not be responsible or liable for any losses or damages incurred as a result
of any Third Party Data that is inaccurate or incomplete. BNY Mellon may follow
Instructions with respect to Third Party Data, even if such Instructions direct
BNY Mellon to override its usual procedures and data sources or if BNY Mellon,
in performing services for itself or others (including services similar to those
performed for Customer), receives different Third Party Data for the same or
similar Securities.

(b)Although statements and reports provided by BNY Mellon hereunder with respect
to the Account may contain values of, and pricing information in relation to,
Securities held pursuant to this Agreement, BNY Mellon does not undertake any
duty or responsibility under this Agreement to report such values or pricing
information.

(c)Certain Market Data may be the intellectual property of Market Data
Providers, which impose additional terms and conditions upon Customer or its
designee’s use of such Market Data. Such additional terms and conditions can be
found on the Data Terms Website. Customer agrees to those terms and conditions
as they are posted on the Data Terms Website from time to time.

 



 13 

 

 

10.DISCLOSURES

10.1Required Disclosure

(a)With respect to Securities that are registered under the U.S. Securities
Exchange Act of 1934, as amended, or that are issued by an issuer registered
under the U.S. Shareholder Communications Act of 1985 (the “Act”) requires BNY
Mellon to disclose to issuers of such Securities, upon their request, the name,
address and securities position of BNY Mellon’s clients who are “beneficial
owners” (as defined in the Act) of the issuer’s Securities, unless the
beneficial owner objects to such disclosure. The Act defines a “beneficial
owner” as any person who has or shares the power to vote a security (pursuant to
an agreement or otherwise) or who directs the voting of a security. Customer has
designated on the signature page hereof whether (i) as beneficial owner, it
objects to the disclosure of its name, address and securities position to any
U.S. issuer that requests such information pursuant to the Act for the specific
purpose of direct communications between such issuer and Customer or (ii) it
requires BNY Mellon to contact the relevant investment manager with respect to
relevant Securities to make the decision as to whether it objects to the
disclosure of the beneficial owner’s name, address and securities position to
any U.S. issuer that requests such information pursuant to the Act.

(b)With respect to certain Securities issued outside the United States, BNY
Mellon may disclose information to issuers of Securities as required by the
organizational documents of the relevant issuer or in accordance with local
market practice.

(c)In connection with any disclosure contemplated by this Section 10, Customer
agrees to supply BNY Mellon with any required information.

10.2Foreign Exchange Transactions

 

In connection with this Agreement, Customer may enter into foreign exchange
transactions (including foreign exchange hedging transactions) with BNY Mellon
or a BNY Mellon Affiliate acting as a principal or otherwise through customary
channels. Customer may issue standing Instructions with respect to any such
foreign exchange transactions, subject to any rules or limitations that may
apply to any foreign exchange facility made available to Customer. With respect
to any such foreign exchange transactions, BNY Mellon or such BNY Mellon
Affiliate is acting as a principal counterparty on its own behalf and is not
acting as a fiduciary or agent for, or on behalf of, Customer, an investment
manager or any Account. Any such foreign exchange transactions will be governed
by the relevant master netting agreement (e.g., an ISDA Master Agreement) in
place between Customer and BNY Mellon or such BNY Mellon Affiliate, and such
transactions will be secured by the Account and the Assets therein pursuant to
Section 8.4 and subject to the setoff provisions of Section 8.5.

10.3Investment of Cash

 

In connection with this Agreement, Customer may issue standing Instructions to
invest Cash in one or more sweep investment vehicles. Such investment vehicles
may be offered by a BNY Mellon Affiliate or by a client of BNY Mellon, and BNY
Mellon may receive compensation therefrom. By making investment vehicles
available, BNY Mellon and its Affiliates will not be deemed to have recommended,
endorsed or guaranteed any such investment vehicle in any way or otherwise to
have acted as a fiduciary or agent for, or on behalf of, Customer, its
investment manager or any Account. BNY Mellon will have no liability for any
loss incurred on any such investments. Customer understands that Cash may be
uninvested if it is received or reconciled to an Account after the applicable
deadline to be swept into Customer’s selected investment vehicle.

 



 14 

 

 

11.REGULATORY MATTERS

11.1USA PATRIOT Act

 

Section 326 of the U.S. Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(including its implementing regulations) requires BNY Mellon to implement a
customer identification program pursuant to which BNY Mellon must obtain certain
information from USCF and Customer in order to verify USCF’s and Customer’s
identity prior to establishing an Account. Accordingly, prior to establishing an
Account, USCF and Customer will be required to provide BNY Mellon with certain
information, including USCF’s and Customer’s name, physical address, tax
identification number and other pertinent identifying information, to enable BNY
Mellon to verify USCF’s and Customer’s identity. USCF and Customer each
acknowledges that BNY Mellon cannot establish an Account unless and until BNY
Mellon has successfully performed such verification.

11.2Sanctions; Anti-Money Laundering

(a)Throughout the term of this Agreement, Customer or USCF, directly or
indirectly through an agent or authorized participant: (i) will have in place
and will implement policies and procedures designed to prevent violations of
Sanctions, including measures to accomplish effective and timely scanning of all
relevant data with respect to its clients (to the extent the Assets are client
assets) and with respect to incoming or outgoing assets or transactions relating
to this Agreement; (ii) will ensure that neither Customer nor any of the
directors, officers, employees or clients (to the extent the Assets are client
assets) is an individual or entity that is, or is owned or controlled by an
individual or entity that is: (A) the target of Sanctions or (B) located,
organized or resident in a country or territory that is, or whose government is,
the target of Sanctions and (iii) will not, directly or indirectly, use the
Account in any manner that would result in a violation by Customer or BNY Mellon
of Sanctions, in each case, to the extent required by the laws, rules and
regulations, including, without limitation, the Anti-Money Laundering Laws,
applicable to USCF or Customer or any such third-party agent or authorized
participant or as otherwise required in any agreement with such third-party
agent or such authorized participant.

(b)Customer acknowledges and agrees that, in connection with the services
provided by BNY Mellon under this Agreement, each of Customer’s authorized
participants is not a customer or joint customer with BNY Mellon. Customer (and
not BNY Mellon) has the responsibility to, and will, fulfill any compliance
requirement or obligation with respect to each of its authorized participants
under all Anti-Money Laundering Laws. Without limiting any obligation imposed on
Customer by Anti-Money Laundering Laws, throughout the term of this Agreement,
Customer or USCF, directly or indirectly through a third-party agent or
authorized participant, will maintain a compliance program with respect to its
customers and investors that includes the following: (i) a know-your-customer
program in order to understand and verify the identity of each authorized
participant, in accordance with the requirements of the Bank Secrecy Act and the
relevant regulations thereunder, (ii) a transaction surveillance and monitoring
program, and (iii) a policy for identifying and reporting any suspicious
transactions and/or activities with respect to each authorized participant to
the appropriate law enforcement and regulatory authorities and to BNY Mellon
where related to the services provided by BNY Mellon hereunder, in each case, to
the extent required by the laws, rules and regulations, including, without
limitation, the Anti-Money Laundering Laws, applicable to USCF or Customer or
any such third-party agent or authorized participant or as otherwise required in
any agreement with such third-party agent or such authorized participant.

 



 15 

 

 

(c)Customer will promptly provide to BNY Mellon such information as BNY Mellon
reasonably requests in connection with the matters referenced in this
Section 11.2, including information regarding (i) the Accounts, (ii) the Assets
and the source thereof, (iii) the identity of any individual or entity having or
claiming an interest therein, and (iv) USCF’s or Customer’s compliance programs,
which includes policies and procedures reasonably designed to address anti-money
laundering and Sanctions compliance to the extent required by applicable law,
rule or regulation, and any related records and/or transaction information,
including with respect to any investor, regardless of whether such request is
made under USA PATRIOT Act Section 314(b) (where applicable). Customer will
cooperate with BNY Mellon and provide assistance reasonably requested by BNY
Mellon in connection with any anti-money laundering and terrorist financing or
Sanctions inquiries, including providing reasonable assistance with any BNY
Mellon inquiry regarding matters referenced in this Section 11.2. and the
sharing of information reasonably requested in connection herewith. 

(d)BNY Mellon may decline to act or provide services in respect of any Account,
and take such other actions as it, in its reasonable discretion, deems necessary
or advisable, in connection with the matters referenced in this Section 11.2. If
BNY Mellon declines to act or provide services as provided in the preceding
sentence, except as otherwise prohibited by applicable law or official request,
BNY Mellon will inform Customer as soon as reasonably practicable.

12.COMPENSATION

12.1Fees and Expenses

 

In consideration of BNY Mellon’s services provided hereunder, USCF will, for and
on behalf of each Customer, (a) pay to BNY Mellon the fees set forth in the
agreed upon fee schedule (as such fee schedule may be amended by BNY Mellon from
time to time upon thirty (30) days’ prior written notice to USCF and Customer
and upon USCF’s and Customer’s consent) and (b) reimburse BNY Mellon for any
out-of-pocket and incidental expenses incurred by BNY Mellon in connection
therewith. Unless otherwise agreed by the Parties, such amounts will be payable
to BNY Mellon within thirty (30) days of USCF’s and/or Customer’s receipt of the
relevant invoice. Without limiting BNY Mellon’s other rights set forth in this
Agreement, BNY Mellon may charge interest on overdue amounts at a rate then
charged by BNY Mellon to its institutional custody clients in the relevant
currency.

 



 16 

 

 

12.2Other Compensation

(a)Customer acknowledges that, as part of BNY Mellon’s compensation, BNY Mellon
will earn interest on Cash balances held by BNY Mellon (including disbursement
balances, balances arising from purchase and sale transactions and when Cash
otherwise remains uninvested) as provided in BNY Mellon’s compensation
disclosures.

(b)Where a processing error has occurred under this Agreement that results in an
unintended gain, provided that Customer is put in the same or equivalent
position as it would have been in had such processing error not occurred, any
such gain will be solely for the account of BNY Mellon without any duty to
report such gain to the Customer. Where a processing error has occurred under
this Agreement that results in a loss, the Customer will be put in the same or
equivalent position as it would have been in had such processing error not
occurred.

13.REPRESENTATIONS, WARRANTIES AND COVENANTS

13.1BNY Mellon

 

BNY Mellon represents and warrants that: (a) it is duly organized, validly
existing and in good standing in its jurisdiction of organization; (b) it has
the requisite corporate power and authority to enter into and to carry out the
transactions contemplated by this Agreement and (c) the individual executing
this Agreement on its behalf has the requisite authority to bind BNY Mellon to
this Agreement.

13.2USCF and Customer

(a)Each of USCF, each Trust and each Limited Partnership represents and warrants
that: (i) it is duly organized, validly existing and in good standing in its
jurisdiction of organization; (ii) it has the requisite corporate power and
authority to enter into and to carry out the transactions contemplated by this
Agreement and (iii) the individual executing this Agreement on its behalf has
the requisite authority to bind Customer to this Agreement.

(b)Each of USCF, each Trust and each Limited Partnership represents and warrants
that all actions taken, or to be taken, by or on behalf of Customer in
connection with establishing, maintaining, operating or terminating Customer
(including, any offer, sale or distribution of the shares of, or interest in,
Customer) shall be done in compliance with all applicable U.S. state and federal
securities laws and regulations and all other applicable laws and regulations of
all applicable jurisdictions.

(c)USCF acknowledges, agrees and covenants that, notwithstanding references to
USCF included in this Agreement, the services contemplated by this Agreement are
being provided to the Customers; provided, however, that USCF may issue
Instructions in connection with the services for and on behalf of the Customers.

 



 17 

 

 

14.LIABILITY

14.1Standard of Care

 

In performing its duties under this Agreement, BNY Mellon will exercise the
standard of care and diligence that a professional custodian would in good faith
observe in these affairs taking into account the prevailing rules, practices,
procedures and circumstances in the relevant market (“Standard of Care”). For
the avoidance of doubt, any action, or inaction, on the part of BNY Mellon that
constitutes negligence, bad faith, or willful misconduct shall be deemed a
failure by BNY Mellon to perform its obligations under this Agreement in
accordance with the Standard of Care.

14.2Limitation of Liability

(a)BNY Mellon’s liability arising out of or relating to this Agreement will be
limited solely to those direct damages that are caused by BNY Mellon’s failure
to perform its obligations under this Agreement in accordance with the Standard
of Care. In no event will BNY Mellon be liable for any indirect, incidental,
consequential, exemplary, punitive or special losses or damages, or for any loss
of revenues, profits or business opportunity, arising out of or relating to this
Agreement (whether or not foreseeable and even if BNY Mellon has been advised of
the possibility of such losses or damages).

(b)Notwithstanding anything to the contrary set forth in this Agreement, in no
event will BNY Mellon be liable for any losses or damages arising out of any of
the following:

(i)Customer’s or an Authorized Person’s decision to invest in or hold Assets in
any particular country, including any losses or damages arising out of or
relating to: (A) the financial infrastructure of a country; (B) a country’s
prevailing custody and settlement practices; (C) nationalization, expropriation
or other governmental actions; (D) a country’s regulation of the banking or
securities industry; (E) currency and exchange controls, restrictions,
devaluations, redenominations, fluctuations or asset freezes; (F) laws, rules,
regulations or orders that at any time prohibit or impose burdens or costs on
the transfer of Assets to, by or for the account of Customer or (G) market
conditions which affect the orderly execution of securities transactions or
affect the value of securities;

(ii)BNY Mellon’s reliance on Instructions;

(iii)BNY Mellon’s receipt or acceptance of fraudulent, forged or invalid
Securities (or Securities which are otherwise not freely transferable or
deliverable without encumbrance in any relevant market);

 



 18 

 

 

(iv)For any matter with respect to which BNY Mellon is required to act only upon
the receipt of Instructions, (A) BNY Mellon’s failure to act in the absence of
such Instructions or (B) Instructions that are late or incomplete or do not
otherwise satisfy the requirements of Section 3.2(e), whether or not BNY Mellon
acted upon such Instructions;

(v)BNY Mellon receiving or transmitting any data to or from USCF, a Customer or
any Authorized Person via any non-secure method of transmission or communication
selected by Customer;

(vi)Customer’s, USCF’s or an Authorized Person’s decision to invest in
Securities or to hold Cash in any currency; or

(vii)The insolvency of any Person, including a Subcustodian that is not a BNY
Mellon Affiliate, Depository, broker, bank or counterparty to the settlement of
a transaction or to a foreign exchange transaction, except as provided in
Section 4.2.

(c)If BNY Mellon is in doubt as to any action it should or should not take,
either pursuant to, or in the absence of, Instructions, BNY Mellon may obtain
the advice of either reputable counsel of its own choosing or counsel to USCF,
the and Customer, and BNY Mellon will not be liable for acting in accordance
with such advice.

14.3Force Majeure

 

BNY Mellon will not be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement to the extent caused,
directly or indirectly, by any event beyond its reasonable control, including
acts of God, strikes or other labor disputes, work stoppages, acts of war,
terrorism, general civil unrest, governmental or military actions, legal
constraint or the interruption, loss or malfunction of utilities or
communications or computer systems. BNY Mellon will promptly notify Customer
upon the occurrence of any such event and will use commercially reasonable
efforts to minimize its effect.

14.4Indemnification

 

USCF jointly with the applicable Customer shall indemnify and hold harmless BNY
Mellon from and against all losses, costs, expenses, damages and liabilities
(including reasonable counsel fees and expenses) incurred by BNY Mellon, and
will defend BNY Mellon against any third party claim, in each case arising out
of or relating to BNY Mellon’s performance under this Agreement, except to the
extent resulting from BNY Mellon’s failure to perform its obligations under this
Agreement in accordance with the Standard of Care. The Parties agree that the
foregoing will include reasonable counsel fees and expenses incurred by BNY
Mellon in its successful defense of claims that are asserted by USCF and/or
Customer against BNY Mellon arising out of or relating to BNY Mellon’s
performance under this Agreement. Any obligations of USCF or the applicable
Customer under this Section 14.4 with respect to USCF and such Customer will not
be satisfied out of the assets of another Customer.

 



 19 

 

 

15.CONFIDENTIALITY

15.1Confidentiality Obligations

 

Each Party agrees to use the Confidential Information of the other Party solely
to accomplish the purposes of this Agreement and, except in connection with such
purposes or as otherwise permitted herein, not to disclose such information to
any other Person without the prior written consent of the other Party.
Notwithstanding the foregoing, BNY Mellon may: (a) use Customer’s Confidential
Information in connection with certain functions performed on a centralized
basis by BNY Mellon, its Affiliates and joint ventures and their service
providers (including audit, accounting, risk, legal, compliance, sales,
administration, product communication, relationship management, compilation and
analysis of Customer-related data and storage); (b) disclose such information to
its Affiliates and to joint ventures and its and their service providers who are
subject to confidentiality obligations comparable to those to which each Party
is subject pursuant to this Agreement and (c) store the names and business
contact information of Customer’s employees and representatives relating to this
Agreement on the systems or in the records of its Affiliates and joint ventures
and its and their service providers. In addition, BNY Mellon may aggregate
information regarding Customer and the Accounts on an anonymized basis with
other similar client data for BNY Mellon’s and its Affiliates’ reporting,
research, product development and distribution and marketing purposes.

15.2Exceptions

 

The Parties’ respective obligations under Section 15.1 will not apply to any
such information: (a) that is, as of the time of its disclosure or thereafter
becomes, part of the public domain through a source other than the receiving
Party; (b) that was known to the receiving Party as of the time of its
disclosure and was not otherwise subject to confidentiality obligations;
(c) that is independently developed by the receiving Party without reference to
such information; (d) that is subsequently learned from a third party not known
to be under a confidentiality obligation to the disclosing Party or (e) that is
required to be disclosed pursuant to applicable law, rule, regulation,
requirement of any law enforcement agency, court order or other legal process or
at the request of a regulatory authority.

16.TERM AND TERMINATION

16.1Term

 

The term of this Agreement will commence on the Effective Date and will continue
in effect until terminated in accordance with the provisions herein.

16.2Termination

 

Each Party may terminate this Agreement by giving to the counter-Party a notice
in writing specifying the date of such termination, which will be not less than
ninety (90) days after the date of such notice.

 



 20 

 

 

16.3Effect of Termination

 

Upon termination hereof, USCF, for and on behalf of Customer, will pay to BNY
Mellon such compensation as may be due to BNY Mellon, and will reimburse BNY
Mellon for other amounts payable or reimbursable to BNY Mellon hereunder,
through the date of termination. Upon termination hereof, the Customer, shall
also provide reasonable instructions to BNY Mellon concerning the transfer of
custody of records, Assets and other items to a successor custodian, and BNY
Mellon will follow such reasonable Instructions as Customer, issues; provided
that (a) BNY Mellon will have no responsibility or liability for shipping and
insurance costs associated therewith and (b) full payment has been made to BNY
Mellon of its compensation, costs, expenses and other amounts to which it is
entitled hereunder. In the event that Customer fails to give instructions to BNY
Mellon concerning the transfer of Assets to a successor custodian and Assets
remain in any Account after the date of termination hereof, BNY Mellon shall be
entitled to reasonable compensation for such custody services for such period as
BNY Mellon retains possession of such Assets and continues to provide such
custody services, and the provisions of this Agreement relating to the duties
and obligations of BNY Mellon, USCF and Customer shall remain in full force and
effect.

16.4Survival

 

Any and all provisions of this Agreement which by their nature or effect are
required or intended to be observed, kept or performed after the expiration or
termination of this Agreement will survive the expiration or any termination of
this Agreement and remain binding upon and for the Parties’ benefit, including
Section 12.2 (Representations, Warranties and Covenants); Section 14
(Liability); Section 15 (Confidentiality); Section 16.3 (Effect of Termination);
Section 0 (Survival) and Section 17.4 (Governing Law/Forum).

17.GENERAL

17.1Non-Custody Assets

 

At Customer’s request pursuant to Instructions, subject to BNY Mellon’s approval
and as an accommodation to Customer, BNY Mellon will provide consolidated
recordkeeping services reflecting on statements provided to Customer securities
and other assets not held by BNY Mellon (“Non-Custody Assets”). Non-Custody
Assets will be designated on BNY Mellon’s books as “assets not held in custody”
or by other similar designation and will not constitute Assets for purposes of
this Agreement. Customer acknowledges and agrees that, notwithstanding anything
contained elsewhere in this Agreement, (a) Customer will have no security
entitlement against BNY Mellon with respect to Non-Custody Assets; (b) BNY
Mellon will rely, without independent verification, on information provided by
Customer or its designee regarding Non-Custody Assets (including positions and
market valuations) and (c) BNY Mellon will have no responsibility whatsoever
with respect to Non-Custody Assets or the accuracy of any information maintained
on BNY Mellon’s books or set forth on account statements concerning Non-Custody
Assets.

 



 21 

 

 

17.2Assignment

 

No Party may, without the other Party’s prior written consent, assign any of its
rights or delegate any of its duties under this Agreement (whether by change of
control, operation of law or otherwise); provided, however that BNY Mellon may,
without the prior written consent of USCF and Customer, assign this Agreement or
any of its rights, or delegate any of its duties hereunder: (a) to any BNY
Mellon Affiliate or (b) to any successor to the business of BNY Mellon to which
this Agreement relates, in which event BNY Mellon agrees to provide notice of
such successor to USCF and Customer; provided further that any entity to which
this Agreement is assigned by BNY Mellon without the prior written consent of
USCF and Customer pursuant to a foregoing item (a) or (b) will satisfy the
requirements for serving as a custodian for a registered investment company. Any
purported assignment or delegation by a Party in violation of this provision
will be voidable at the option of the other Party. This Agreement will be
binding upon, and inure to the benefit of, the Parties and their respective
permitted successors and assigns.

17.3Amendment

 

This Agreement may be amended or modified only in a written agreement signed by
an authorized representative of each Party. For purposes of the foregoing, email
exchanges between the Parties will not be deemed to constitute a written
agreement.

17.4Governing Law/Forum

(a)The substantive laws of the state of New York (without regard to its
conflicts of law provisions) will govern all matters arising out of or relating
to this Agreement, including the establishment and maintenance of the Account
and for purposes of the Uniform Commercial Code and all issues specified in
Article 2(1) of the Hague Securities Convention, except to the extent such laws
are inconsistent with federal securities laws, in which case such federal
securities laws shall govern.

(b)Each Party irrevocably agrees that all legal actions or proceedings brought
by it against the other Party arising out of or relating to this Agreement will
be brought solely and exclusively before the state or federal courts situated in
New York. Each Party irrevocably submits to personal jurisdiction in such courts
and waives any objection which it may now or hereafter have based on improper
venue or forum non conveniens. The Parties hereby unconditionally waive, to the
fullest extent permitted by applicable law, any right to a jury trial with
respect to any such actions or proceedings.

17.5Non-Fiduciary Status

 

Customer hereby acknowledges and agrees that BNY Mellon is not a fiduciary by
virtue of accepting and carrying out its obligations under this Agreement and
has not accepted any fiduciary duties, responsibilities or liabilities with
respect to its services hereunder, including with respect to the management,
investment advisory or sub-advisory functions of Customer.

 



 22 

 

 

17.6Notices

 

Other than routine communications in the ordinary course of providing or
receiving services hereunder (including Instructions), notices given hereunder
will be: (a) addressed to BNY Mellon, USCF or Customer at the address set forth
on the signature page (or such other address as either Party may designate in
writing to the other Party) and (b) sent by hand delivery, by certified mail,
return receipt requested, or by overnight delivery service, in each case with
postage or charges prepaid. All notices given in accordance with this Section
will be effective upon receipt.

17.7Entire Agreement

 

This Agreement constitutes the sole and entire agreement among the Parties with
respect to the matters dealt with herein, and merges, integrates and supersedes
all prior and contemporaneous discussions, agreements and understandings between
the Parties, whether oral or written, with respect to such matters.

17.8No Third Party Beneficiaries

 

This Agreement is entered into solely between, and may be enforced only by, the
Parties. Each Party intends that this Agreement will not, and no provision of
this Agreement will be interpreted to, benefit, or create any right or cause of
action in or on behalf of, any party or entity other than the Parties.

17.9Counterparts/Facsimile

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, and said counterparts when taken together will constitute
one and the same instrument and may be sufficiently evidenced by one set of
counterparts. This Agreement may also be executed and delivered by facsimile or
email with confirmation of delivery and/or receipt.

17.10Interpretation

 

The terms and conditions of this Agreement are the result of negotiations
between the Parties. The Parties intend that this Agreement will not be
construed in favor of or against a Party by reason of the extent to which such
Party or its professional advisors participated in the preparation or drafting
of this Agreement.

17.11No Waiver

 

No failure or delay by a Party to exercise any right, remedy or power it has
under this Agreement will impair or be construed as a waiver of such right,
remedy or power. A waiver by a Party of any provision or any breach of any
provision will not be construed to be a waiver by such Party of such provision
in any other instance or any succeeding breach of such provision or a breach of
any other provision. All waivers will be in writing and signed by an authorized
representative of the waiving Party.

 



 23 

 

 

17.12Headings

 

All section and subsection headings in this Agreement are included for
convenience of reference only and will not be considered in the interpretation
of the scope or intent of any provision of this Agreement.

17.13Severability

 

If a court of competent jurisdiction determines that any provision of this
Agreement is illegal or invalid for any reason, such illegality or invalidity
will not affect the validity of the remainder of this Agreement. In such case,
the Parties will negotiate in good faith to replace each illegal or invalid
provision with a valid, legal and enforceable provision that fulfills as closely
as possible the original intent of the Parties.

 

 

[Signature Page Follows]

 

 24 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

THE BANK OF NEW YORK MELLON

By:_______________________________

Name:

Title:

 

 

Date:

 

UNITED STATES COMMODITY FUNDS, LLC

 

By:___________________________________
Name: John P. Love
Title: President an CEO

Date:

UNITED STATES COMMODITY FUNDS, LLC, as sponsor on behalf of the United States
Commodity Index Funds Trust and each series thereof

 

 

By:___________________________________
Name: John P. Love
Title: President and CEO

Date:

UNITED STATES COMMODITY FUNDS, LLC, as general partner on behalf of each of the
United States Oil Fund, LP; the United States Natural Gas Fund, LP, the United
States 12 Month Oil Fund, LP, the United States 12 Month Natural Gas Fund, LP,
the United States Brent Oil Fund, LP, the United States Gasoline Fund, LP

 

 

By:___________________________________
Name: John P. Love
Title: President and CEO

Date:

 



 25 

 

 

Address for Notice: Address for Notice:

THE BANK OF NEW YORK MELLON

______________________________

______________________________

Attention: _____________________

UNITED STATES COMMODITY FUNDS, LLC

1850 Mt. Diablo Blvd., Suite 640
Walnut Creek, CA 94596
Attention: John P. Love, President and CEO

 

 

With a copy to:

Daphne G. Frydman, General Counsel

     

 

 

 

Pursuant to Section 10.1(a):

☐   as beneficial owner, Customer objects to disclosure

☐   as beneficial owner, Customer does not object to disclosure

☒   Custodian will contact THE RELEVANT investment manager with respect to
relevant Securities to make the decision whether it objects to disclosure

 

IF NO BOX IS CHECKED, BNY MELLON WILL RELEASE SUCH INFORMATION UNTIL IT RECEIVES
A CONTRARY INSTRUCTION FROM CUSTOMER.

 

BNY Mellon 40 Act ETF Custody (revised 04.09-19)

 



 26 

 

APPENDIX I

 

United States Oil Fund, LP

United States Natural Gas Fund, LP

United States 12 Month Oil Fund, LP

United States 12 Month Natural Gas Fund, LP

United States Brent Oil Fund, LP

United States Gasoline Fund, LP

United States Commodity Index Funds Trust and each series thereof including the
United States Commodity Index Fund and the United States Copper Index Fund

 



 27 

